 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     DEBORAH CHERNICK,                                   Case No. 1:19-cv-00160-JDP

10                       Plaintiff,                        ORDER GRANTING DEFENDANT’S
                                                           REQUEST FOR AN EXTENSION
11              v.
                                                           ECF No. 16
12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                          Defendant.
14

15            Defendant’s request for an extension of time, ECF No. 16, is granted. Defendant shall

16    have until close of business on Monday, January 13, 2020, to file a response to plaintiff’s

17    opening brief. Plaintiff shall have until January 28, 2020, to file a reply. I do not anticipate

18    granting further extensions on this matter.

19
     IT IS SO ORDERED.
20

21
     Dated:      November 12, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25            No. 205.
26
27

28


                                                      1
 1       `

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
